Title: To George Washington from Major General William Heath, 18 September 1776
From: Heath, William
To: Washington, George



Dear General.
Kingsbridge Sept. 18th 1776

Upon the receipt of yours on Yesterday I immediately sent an Express to West-Chester, with the Letter directed to Col. Williams, & a Line from myself for his immediate march to Mount Washington—The Express informs that Col. Williams with his Regiment was not arriv’d, but hourly expected—The Major of the Regiment is at West-Chester, and will as soon as the Regiment reaches that place deliver the Letters, & quicken their March (Suppose the Rain Yesterday morning retarded their March).
The Ship which lies off Morrissania is continually annoying our Guards at that post—She is a 36 Gun Frigate—Her Shot are 12 & 18 prs—Her Distance from the Shore supposed to be ¾ of a mile—In addition to the ship, Two one Gun Batteries are opened, at a Distance the one from the other which make a Cross Fire—As Col. Knox is with your Excellency I should be Glad to know your Excellency’s Opinion, whether it would be best to send Down a Howtzier, & a Piece or Two of Cannon to return their Compliments—The House on Montrosure’s Island is undoubtedly filled with Officers, & a very large Barn with Soldiers, we have avoided Cannonading of them lest they should make us uncomfortable at General Morrisses & Mrs Morrisses Houses—But as they have begun, & already fired several Shot thro’ the Out Houses, we are desirous to make them equally uneasy, if your Excellency should think it adviseable—Mrs Morris continues still at her House, & whether the preserving of those Houses, which will doubtless be more damaged in Consequence of our Batteries, which must be opened close to them, should forbid it or not Your Excellency will please to determine.

The Condition of the Sick & wounded scattered all along the Road, makes it my Duty to acquaint your Excellency therewith—Some of the wounded were with their wounds undressed Yesterday Afternoon as I was well informed—The Sick are without Physicians actually many of them dying—And where there are Physicians, they are destitute of Medicine, and no Director to be found—Such Scenes are enough to shock every feeling of Humanity, & Regularity, & unless speedily rectify’d will be an eternal Bar to the raising of Troops in future—Your Excellency will excuse me in the mention of the Sick, as Duty constrains me to do—and your Excellency can form no Idea of their Sufferings, unless you were to see them. I have the honor to be With great Respect Your Excellency’s Most humbe Servt

W. Heath

